Exhibit21.1 Subsidiaries of the Registrant Name Jurisdiction of Incorporation HTM Holdings, Inc. Delaware Qualtron, Inc. Massachusetts Radio Componentes de Mexico, S.A. de S.V. Mexico SMTC Asia Ltd. Hong Kong SMTC de Chihuahua S.A. de C.V. Mexico SMTC Electronics Dongguan Company Limited China SMTC Electronics (Suzhou) Company Limited China SMTC Manufacturing Corporation of California California SMTC Manufacturing Corporation of Canada Ontario, Canada SMTC Manufacturing Corporation of Colorado Delaware SMTC Manufacturing Corporation of Massachusetts Massachusetts SMTC Manufacturing Corporation of North Carolina North Carolina SMTC Manufacturing Corporation of Texas Texas SMTC Manufacturing Corporation of Wisconsin Wisconsin SMTC Mex Holdings, Inc. Delaware SMTC Nova Scotia Company Nova Scotia, Canada ZF Array Technology, Inc. California
